DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 1/20/2022 and 7/5/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 was considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al
(20190245117) in combination with Keiji Hosoda JP 5-48361 U) from IDS .
With respect to claim 1, Kim et al teach a light emitting device” 131” comprising: a package having an
upper surface and an upward-opening recess” 111” defined in a portion of the upper surface at least
Application/Control Number: 16/811,965 Page 3
Art Unit: 2816
one light-emitting element “131”disposed in the recess”111”; a light-transmissive member
“161”covering an opening of the recess”111; a coating film” 178” disposed on at least a portion of outer
surfaces of the light emitting device. Kim et al do not teach an antireflection film disposed on a lower
surface of the light transmissive member with portions of the antireflection film located between the
lower surface of the light-transmissive member and an upper surface of the package at a location where
a portion of the lower surface of the light-transmissive member is bonded to the upper surface of the
package via the antireflection film. Hosoda Jp5-48361 reference teach lower and upper multi anti
reflection layer”14, 15” on both bottom and top of light transmissive member”12” (see fig .1 and related
art in English translation document). It would have been obvious to form antireflection layer both on
bottom and top light transmitive member “161” because of the good efficiency of light emission.
Modified invention of Kim et al as modified by teaching of JP 5-48361) would result the portion including
a region where the antireflection film between the lower surface of the light-transmissive member and
the upper surface of the package is exposed to environmental air.
With respect to claim 3. Kim et al do not teach multilayer antireflection film. Hosoda JP 5-048361 teach
the light emitting device, wherein the antireflection film is a dielectric multilayer film of silicon oxide or
aluminum oxide( see fig.1 and relevant portion in English translation.) Kim et al as modified by teaching
Hosoda et al would have good effective light emission.
With respect to claim 5, Kim et al teach the light emitting device”131”, wherein the at least one light emitting element “131” has a peak emission wavelength in a range of 250 nm to 410 nm(see abstract).
With respect to claim 7, Kim et al teach the light emitting device, wherein the at least one light-emitting
element has a semiconductor layered structure containing a nitride semiconductor layer at least
containing aluminum (para 0068).
Claims 2, 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (20190245117) in combination with Keiji Hosoda JP 5-48361 U) from IDS and Kiyota et al (US 9835297).  
With respect to claim 2,  Kim et al teach  a  light emitting device comprising: a package having an upward-opening recess; at least one light-emitting element disposed in the recess; a holding member defining an opening disposed at an upper surface side of the package and partially covering an opening of the recess; a coating film disposed on at last a portion of outer surfaces of the light emitting device, the portion includes a region where the antireflection film between the lower surface of the light-transmissive member and the upper surface of the holding member is exposed to environmental air.
 Kim et al do not teach  a light-transmissive member having a lower surface and covering the opening defined by the holding member; an antireflection film disposed on the lower surface of the light-transmissive member, the antireflection film located between the lower surface of the light-transmissive member and an upper surface of the holding member at a location where a portion of the lower surface of the light-transmissive member is bonded to the upper surface of the holding member via the antireflection film. Hosoda’361 teach multilayer antireflection layer both on top and bottom of the transmissive member “12” and multilayer antireflection layers “14,15”. ). It would have been obvious to form antireflection layer both on bottom and top light transmissive member “161” because of the good efficiency of light emission.  Modified invention of Kim et al as modified by teaching of JP 5-48361) would result the portion including a region where the antireflection film between the lower surface of the light-transmissive member and the upper surface of the package is exposed to environmental air.
Kim et al do not teach holding member. 
Kiyota et al (US 9,835,297) teach holding member “52” and the forming light transmissive member”54”. It would have been obvious to one of ordinary skill in the art to modify invention of Kim et al by the method of Kiyota et al because Kiyota et al for good support structure for package of LED device.  
With respect to claim 4, Kim et al do not teach the light emitting device, wherein the antireflection film is a dielectric multilayer film. Hosooda teach multilayer antireflection films “14,15”
With respect to claim 6.   Kim et al teach the light emitting device, wherein the at least one light-emitting element has a peak emission wavelength in a range of 250 nm to 410 nm.(see abstract)
With respect to claim 8, Kim et al teach the light emitting device, wherein the at least one light-emitting element has a semiconductor layered structure containing a nitride semiconductor layer at least containing aluminum (para 0068).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teaches packaged light emitting device structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
.
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816